Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court at Special Term, entered in Albany County) to review a determination of the Commissioner of the State Department of Agriculture and Markets, which denied petitioner’s applications for an extension of its licenses permitting the supply and sale of milk. Determination confirmed, and petition dismissed, with costs. (See Matter of Tuscan Dairy Farms v Barber, 58 AD2d 491, affd 45 NY2d 215, app dsmd 439 US 1040.) Sweeney, J.P., Main, Casey, Mikoll and Herlihy, JJ., concur.